Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .3

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 06/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "ultra-thick high strength steel material" in claims 1-6 is a relative term which renders the claim indefinite.  The term "ultra-thick high strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shimamura et al. (US-20150059912-A1, hereinafter Shimamura).
Applicant is reminded that claims 1-2 are rejected for indefiniteness as stated in the 112(b) rejection above.
Regarding claim 1, Shimamura teaches manufacturing a steel plate having a low yield ratio, high strength and high toughness excellent in terms of Strain ageing resistance ([0023]). Shimamura further teaches a broad composition ([0019]).  Shimamura further teaches specific 
With regards to an ultra-thick steel, while the instant specification does not define the thickness range for being an ultra-thick steel, the instant specification has examples of embodiments on order of tens of millimeters ([0037]). Shimamura disclosing steel plates made having thickness of 20mm, 28 mm or 33mm ([0113]) is believed to meet the ultra-thick limitation.  
Shimamura does not state a specific amount of bainite in the steel No. 2. However Shimamura further teaches that the metallographic structure of the plates include a bainite phase and island martensite, and further including a polygonal ferrite in surface portions within 5mm from the upper and lower surfaces ([0019]), and that the remainder of the metallographic structure is a bainite phase ([0019]). Shimamura further teaches specific steel No. 2 has 8% martensite and 50% polygonal ferrite (pg. 11, table 3, No. 2). Given the amount of ferrite and martensite in steel No. 2, it can be inferred that the amount of bainite is 42% is inherent in steel No. 2 which meets the claim limitation. 
Regarding the limitation of “a microstructure in a region up to a t/10 position in a subsurface area, where t is a thickness of the steel material”, the microstructures of Shimamura are measured within 5µm of the surface of the plates and Shimamura teaches specific steel No. 2 has a thickness of 20 mm (pg. 11, table 3, No. 2). Therefore Shimamura specific steel No. 2 has the measured microstructure within t/4 of the surface which meets the claim limitation. 
In the table below, instant claim 1, Shimamura Broad Range, and Shimamura Steel No. 2 are summarized.

Instant Claim 1
Shimamura Broad Range
Shimamura Steel No. 2
Composition (wt.%)


C
0.04 to 0.1 
0.03 or more and 0.08 or less
0.051
Mn
1.2 to 2.0 
1.2 or more and 3.0
1.8
Ni
0.2 to 0.9 
1 or less
0.20
Nb
0.005 to 0.04 
0.005 or more and 0.07 or less
0.023
Ti
0.005 to 0.03 
0.005 or more and 0.025 or less
0.011
Cu
0.1 to 0.4 
0.5 or less
0.24
P
100ppm or less 
0.015 or less
0.008 (80 ppm)
S
40ppm or less 
0.005 or less
0.002 (20 ppm)
Fe and inevitable impurities
Balance
Balance
Balance
Microstructure (%)


Polygonal Ferrite
50 or higher
10 to less than 80
50
Bainite
50 or lower
Remainder
42


Regarding claim 2, Shimamura specific steel No. 2 has 42% in a region from 5 µm (t/4) to the surface (pg. 11, table 3, No. 2) which meets the limitations of containing bainite in a region from a t/10 position to a t/5 position in a subsurface area.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura.
Applicant is reminded that claims 3-6 are rejected for indefiniteness as stated in the 112(b) rejection above.

Regarding claims 3-5, Shimamura is silent on a complex structure of acicular ferrite and bainite of 90 area % or higher, including 100 area %, and polygonal ferrite of 10 area % or less, including 0 area %, as a microstructure in a region from a t/5 position to a t/2 position in a subsurface area; a nil-ductility transition temperature of -600C or less in a sample obtained from a surface; and an impact transition temperature is -400C or less in a sample obtained from a t/4 position in a subsurface area. 
The instant specification teaches a method of manufacturing a high-strength ultra-thick steel by obtaining a hot-rolled steel sheet by rough-rolling the reheated slab and finish-rolling the rough-rolled slab under conditions of a temperature less than Ar3° C on a slab surface during a final pass rolling and a temperature of Ar3° C or higher and Ar3+50° C or lower at a t/4 position from the slab surface; and water-cooling the hot-rolled steel sheet after a temperature of a surface of the hot-rolled steel sheet reaches Ar3-50° C of less ([0009]). In particular the 
Shimamura teaches a method of manufacturing a high strength steel plate by heating the steel at a temperature of 1000° C or higher and 1300° C or lower, performing hot rolling under conditions such that the cumulative rolling reduction ratio is 50% or more in a temperature range of 900° C or lower, finishing hot rolling at a temperature equal to or higher than the Ar3 transformation point, starting cooling when the temperature of the surface portions within 5 mm from the upper and lower surfaces is equal to or higher than (the Ar3 transformation temperature −60° C) and equal to or lower than the Ar3 transformation point, performing cooling at a cooling rate of 200° C/sec or less in terms of the surface temperature of the steel plate until the surface temperature becomes 600° C or lower, performing cooling at a cooling rate of 15° C/sec or more in terms of the average temperature of the steel plate until the average temperature becomes 450° C or higher and 650° C or lower, and immediately after the cooling has been performed, performing reheating at a heating rate of 1.0° C/sec or more in terms of the surface temperature of the steel plate until the surface temperature becomes 550°C or higher and 750° C or lower ([0018]).
While Shimamura is silent on a predominant acicular ferrite central microstructure, a surface nil-ductility transition temperature and a subsurface impact transition temperature, it 
Specifically, for controlling the internal microstructure the instant specification teaches that the cooling speed should be more than 3° C/sec and the cooling terminating temperature be 600° C or less for a central portion microstructure to be properly formed([0049]-[0050]). Shimamura teaches the cooling speed should be more than 15° C/sec and the cooling terminating temperature be 450 to 650° C ([0018]) which overlaps the instant method. It would have been obvious to one of ordinary skill in the art at time of invention to have chosen a cooling method within the scope described by applicant as yielding the claimed properties, through a routine investigation of Shimamura, because Shimamura teaches overlapping ranges ([0018]).  Applicant is directed to MPEP 2144.05.  
Regarding claim 6, Shimamura teaches specific steel No. 2 with a yield strength of 517 MPa (pg. 12, table 4, No. 2) which meets the yield strength limitation. 
Shimamura is silent for a minimum and maximum thickness range for the steel. Shimamura does teaches that the example thick steel plates having a thickness of 20 mm, 28 mm or 33 mm were manufactured ([0113]). 

It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
Alternately, the MPEP notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/468,886 (‘886). Although the claim 1 of ‘886 teaches an overlapping high strength steel composition and an overlapping microstructure as that recited in the instant claim 1.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Presented in the table below are the composition and microstructural limitations of the instant claim and the claim of ‘886.

Instant Claim 1
Claim 1 of ‘886
Composition (wt.%)

C
0.04 to 0.1 
0.02 to 0.09 
Mn
1.2 to 2.0 
0.5 to 1.68
Ni
0.2 to 0.9 
0.01 to 2.0
Nb
0.005 to 0.04 
0.03 or less
Ti
0.005 to 0.03 
0.001 to 0.02
Cu
0.1 to 0.4 
0.01 to 1.0 
P
100ppm or less 
0.02 or less
S
40ppm or less 
0.003 or less
Fe and inevitable impurities
Balance
Balance
Microstructure (%)

Polygonal Ferrite
50 or higher
---
Bainite
50 or lower
---
polygonal ferrite and acicular ferrite
---
50 or higher


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/471,780 (‘780). Although the claim 1 of ‘780 teaches an overlapping steel material composition and an overlapping microstructure as that recited in the instant claim 1.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Presented in the table below are the composition and microstructural limitations of the instant claim and the claim of ‘780.

Instant Claim 1
Claim 1 of ‘780
Composition (wt.%)

C
0.04 to 0.1 
0.01 to 0.07 
Mn
1.2 to 2.0 
1.7 to 2.5
Ni
0.2 to 0.9 
0.01 to 2.0
Nb
0.005 to 0.04 
0.03 or less
Ti
0.005 to 0.03 
0.001 to 0.02
Cu
0.1 to 0.4 
0.01 to 1.0 
P
100ppm or less 
0.02 or less
S
40ppm or less 
0.003 or less
Fe and inevitable impurities
Balance
Balance
Microstructure (%)

Polygonal Ferrite
50 or higher
---
Bainite
50 or lower
---
polygonal ferrite and acicular ferrite
---
30 or more


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/472,556  (‘556). Although claims 1-2 of ‘556 teaches an overlapping steel material composition and an overlapping microstructure as that recited in the instant claim 1.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Presented in the table below are the composition and microstructural limitations of the instant claim and the claims of ‘556.

Instant Claim 1
Claims 1-2 of ‘556
Composition (wt.%)

C
0.04 to 0.1 
0.02 to 0.07
Mn
1.2 to 2.0 
0.8 to 1.8
Ni
0.2 to 0.9 
0.05 to 0.3
Nb
0.005 to 0.04 
0.01 to 0.1
Ti
0.005 to 0.03 
0.005 to 0.02
Cu
0.1 to 0.4 
0.3 or less
P
100ppm or less 
0.020 or less
S
40ppm or less 
0.003 or less
Fe and inevitable impurities
Balance
Balance
Microstructure (%)

Polygonal Ferrite
50 or higher
20-50
Bainite
50 or lower
present
a 15low-temperature transformation phase of acicular ferrite and bainite.
---
present


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 10,883,159 (‘159). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘159 teaches an overlapping steel sheet composition and an overlapping microstructure as that recited in the instant claim 1.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Furthermore claims 4-5 teach a steel sheet with the same yield strength range and a thickness within the limitations of instant claim 6.
Presented in the table below are the composition and microstructural limitations of the instant claim and the claims of ‘159.

Instant Claims 1 and 6
Claims 1 and 4-5 of ‘159
Composition (wt.%)

C
0.04 to 0.1 
0.05 to 0.1 
Mn
1.2 to 2.0 
1.7 to 2.2
Ni
0.2 to 0.9 
0.3 to 1.2
Nb
0.005 to 0.04 
0.005 to 0.1
Ti
0.005 to 0.03 
0.005 to 0.1
Cu
0.1 to 0.4 
0.1 to 0.5 
P
100ppm or less 
100ppm or less
S
40ppm or less 
40ppm or less
Fe and inevitable impurities
Balance
Balance
Microstructure (%)

Polygonal Ferrite
50 or higher
---
Bainite
50 or lower
---
a complex structure of ferrite and bainite
---
Balance
Thickness (mm)
50-100
80-100
Yield Strength (MPa)
390 or higher
390 or higher



Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 10,822,671 (‘671). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘671 teaches an overlapping high-yield strength steel composition and an overlapping microstructure as that recited in the instant claim 1.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Furthermore claims 5-6 teach a high-yield strength steel with the same yield strength range and a thickness within the limitations of instant claim 6.
Presented in the table below are the composition and microstructural limitations of the instant claim and the claims of ‘671.

Instant Claims 1 and 6
Claims 1 and 5-6 of ‘671
Composition (wt.%)

C
0.04 to 0.1 
0.05 to 0.1 
Mn
1.2 to 2.0 
0.9 to 1.5
Ni
0.2 to 0.9 
0.8 to 1.5
Nb
0.005 to 0.04 
0.005 to 0.1
Ti
0.005 to 0.03 
0.005 to 0.1
Cu
0.1 to 0.4 
0.1 to 0.6 
P
100ppm or less 
100ppm or less
S
40ppm or less 
40ppm or less
Fe and inevitable impurities
Balance
Balance
Microstructure (%)

Polygonal Ferrite
50 or higher
---
Bainite
50 or lower
---
a complex structure of ferrite and bainite
---
Balance
Thickness (mm)
50-100
80-100
Yield Strength (MPa)
390 or higher
390 or higher


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (KR-20140098900-A) contains a high-strength ultra-thick steel with overlapping composition.
Park et al. (KR-20150112489-A) contains a high-strength ultra-thick steel with an internal overlapping structure and overlapping composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734